Citation Nr: 1518924	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-04 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied entitlement to service connection for neuropathy of the lower extremities.

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge. In March 2014, he was sent notice that a hearing was scheduled to take place on May 13, 2014.  In April 2014, he withdrew the hearing request by signed written statement. Accordingly, the Board will proceed with consideration of the Veteran's claim based on the evidence of record, as he has requested.  See 38 C.F.R. § 20.704(e) (2014).

By September 2008 rating decision, the RO granted service connection for PTSD to which it assigned a 30 percent disability evaluation and granted service connection for tinnitus to which it assigned a 10 percent disability evaluation. The RO denied entitlement to a compensable evaluation for service-connected bilateral hearing loss and denied entitlement to a compensable evaluation for service-connected malaria. The RO also denied entitlement to service connection for arthritis and for an unspecified foot condition. The Veteran submitted a notice of disagreement (NOD) in September 2008 (regarding the PTSD and tinnitus, he appealed the initial disability evaluations assigned). The RO, however, did not then provide him a statement of the case (SOC) concerning these claims.   

The Board remanded this case in June 2014, in part, in order to direct the RO to provide an SOC on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  The case has been returned to the Board; however, the an SOC has not yet been provided to the Veteran with regard to these issues.  The RO is reminded that it is obligated to do so.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his lower extremity peripheral neuropathy is related to exposure to herbicides while on active duty in Vietnam.  

Service personnel and treatment records establish that the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii) (2014). Early onset peripheral neuropathy is among the conditions listed as presumptively service-connected for herbicide-exposed Veterans. 38 C.F.R. § 3.309(e) (2014).  Effective September 6, 2013, VA amended the regulation at 38 C.F.R. § 3.309(e) to recognize that the National Academy of Science (NAS) had concluded that 'early onset peripheral neuropathy' was not necessarily a transient condition.  The formerly listed condition, referred to as 'acute and subacute peripheral neuropathy,' was expected to arise within a short time after exposure to herbicides, and resolve within two years. 38 C.F.R. § 3.309(e).  The NAS has now determined that neuropathy associated with herbicides would still arise soon after exposure (by regulation to a compensable degree within one year), but then may or may not resolve; the regulation now reflects this. 38 C.F.R. § 3.309(e).  In other words, some chronic neuropathy conditions are subject to the presumption.

Further, even if the condition is not subject to presumptive service connection, a Veteran may still establish entitlement to service connection if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In June 2014, the Board remanded this claim in order to obtain an opinion as to whether it was at least as likely as not that the Veteran's neuropathy in his lower extremities was related to service to include presumed Agent Orange exposure therein.  The examiner was asked to comment on a statement dated April 23, 2012 by VA physician, Dr. SMK, suggesting that exposure to Agent Orange caused the Veteran's neuropathy.  The Board noted that neuropathy (other than early onset neuropathy) is not presumptively linked to Agent Orange exposure.  

The Veteran was provided with a VA examination in July 2014 by Dr. SMK.  He diagnosed idiopathic sensory peripheral neuropathy and noted that the Veteran contended that he had exposure to Agent Orange, but that clear-cut documentation of that was uncertain.  The examiner found that there was no known etiology to the Veteran's peripheral neuropathy.  He indicated that Agent Orange had not been "completely felt" to be related to neuropathy and therefore he was unable to make a "definitive relationship" between the two.  The examiner also noted that there was no history of unusual rashes or other problems at that time that would have suggested acute exposure.

An addendum examination was provided in October 2014, by a different examiner.  This examiner noted that peripheral neuropathy was relatively common and that, while the Veteran may have been exposed to Agent Orange, there was no medical data linking such exposure with the development of peripheral neuropathy.  Thus, the examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was due to possible Agent Orange exposure.  

The examiner who provided the opinion in October 2014 was asked to review the April 23, 2012 statement by Dr. SMK.  She did so, and provided another addendum in December 2014.  At this time, the examiner found that, with the information from Dr. SMK, it did appear that Agent Orange was a potential cause of the Veteran's neuropathy and no other causes have been identified.  She requested to amend her earlier opinion  and that her new opinion should state that it was at least as likely as not that the Veteran's peripheral neuropathy was related to exposure to Agent Orange.  

The Board finds that an additional addendum is needed to clarify the opinions of record.  While the December 2014 addendum opinion is favorable, the Board notes that the examiner appeared to base her opinion on Dr. SMK's statement made on April 23, 2012, but did not address his July 2014 examination report.  A medical opinion or examination is only adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

In addition, the statement upon which she bases her opinion reflects that, at that time, Dr. SMK felt that there was only a possibility that the Veteran's peripheral neuropathy was related to Agent Orange.  The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

As such, another examination should be obtained as to whether the Veteran's peripheral neuropathy is related to service, preferably from Dr. SMK, if available.  If he is not available, another specialist with similar qualifications should be asked to provide the required examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination, preferably by Dr. SMK (who provided the July 2014 examination), if available, in order to provide an opinion as to whether the Veteran's peripheral neuropathy is related to service.  If he is not available, another specialist with similar qualifications should be asked to provide the required opinion.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy was caused by or is etiologically related to any incident of active duty.
In addition, the examiner must determine whether the Veteran's initial onset of peripheral neuropathy was within one year of his discharge from service in September 1971, even if it was intermittent since that time.  

The examiner should note that VA regulations now reflect that neuropathy associated with herbicides would still arise soon after exposure (by regulation to a compensable degree within one year), but that is then may or may not resolve.  In other words, peripheral neuropathy that had its onset within one year of discharge, and then reappeared intermittently may be subject to service connection.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for peripheral neuropathy in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

